DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09 March 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: As discussed below, there is no support for a first configuration where the attachment is installed about a food processor base and a second configuration where the attachment is configured for use as a personal blending container.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1, 14-15, 19-23, 36-37, 40-42 and 79-84 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. there is no support for a first configuration where the attachment is installed about a food processor base and a second configuration where the attachment is configured for use as a personal blending container.  The areas of the disclosure applicant cites as supporting these configurations do discuss having two configurations.  However, the first configuration is one where the attachment is separated from the food processor base and the second configuration has the attachment inverted and attached to the food processor base for use as a personal blending container.  Further, the disclosure only shows the attachment being used to blend when attached to the food processor base which the specification refers to as a personal blending system.  Thus, there is no disclosure that the attachment can be installed about the food processor base (which would be for use as a blender) in one configuration and in another, inverted and used that way as a blending container (i.e. attached to a different food processor base).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14-15, 19-23, 36-37, 40-42 and 79-84 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As discussed above, there is no support for the two configurations claims.  As such, it is unclear if instead of having two different configurations for blending, applicant instead meant that configured for personal blending simply means just having the attachment removed from the food processor base (it is also possible that instead the first configuration is supposed to mean having the attachment separated from the food processor base).  Accordingly, it is unclear what applicant is claiming for these configurations.  It is noted that the claims are apparatus claims and thus the prior art merely has to be capable of performing these functions (it need not actually disclose them) and thus it is unclear what structural limitations applicant is attempting to claim with these intended use configurations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14-15, 19-23, 36-37, 40-42 and 79-84 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 205697388 to Liu (Liu).
Regarding claim 1, Liu discloses an attachment for use with a food processing system comprising: 
a sealable body (2) including an interior sidewall (203 closest to the processing chamber) and an exterior sidewall (203 furthest from the processing chamber) and a processing chamber (202); 
a chamber opening (201) formed in said sealable body (2); and 
a vacuum passage (9) arranged in fluid communication with said chamber opening (201), said vacuum passage defined by said interior and said exterior sidewall (203) of said sealable body (2); 
a vacuum sealing assembly (14) arranged within said chamber opening (201); and
a release mechanism (18) associated with said processing chamber (202), the release mechanism (18) being located remotely from the vacuum sealing assembly (14);
wherein, in a first configuration, said attachment is configured to removably install about a food processor base (when the attachment of Liu is removed from the base, it can be in an upside down configuration (especially if the body has been cleaned) awaiting attachment to the food processor base, see for instance figure 5); and 
wherein, in a second, inverted configuration, said attachment is configured for use as a personal blending container (as seen in figures 1, 2 and 7 the attachment can be inverted from that first configuration to be attached to the food processor base to be used as a personal blending container).  As noted above, it is unclear what applicant is claiming for these configurations and thus the usages of Liu may be reversed (as in the first configuration is seen in figures 1, 2 and 7 and the second configuration is seen in figure 5).
Regarding claim 14, Liu discloses a vacuum passage is at least partially defined by a rigid tube (9).
Regarding claim 15, Liu discloses a vacuum chamber (7) connected to said vacuum passage (9) and said chamber opening (via 6).
Regarding claim 19, Liu discloses wherein said release mechanism (18) is movable to fluidly couple said processing chamber to an ambient atmosphere external to said sealable body.
Regarding claims 20 and 21, Liu discloses a sealable body (2) has a first orientation when separated from said food processing base (see figure 6) and a second orientation when connected to said food processing base (see figure 2).
Regarding claim 22, Liu discloses a food processing system comprising:  
3EUP0892US2a food processor base (1) including a vacuum system (8) defining an external surface of a side of the base (as clearly seen in figure 1, it is against, and thus defines an external sidewall of the base); and 
an attachment (2) configured for removable association with said food processor base (see figures 1 and 2), said attachment including 
a sealable body (2) including an interior sidewall (203 closest to the processing chamber) and an exterior sidewall (203 furthest from the processing chamber) and a processing chamber (202); 
a chamber opening (201) formed in said sealable body (2); and 
a vacuum passage (9) arranged in fluid communication with said chamber opening (201), at least a portion of said vacuum passage defined by said interior and said exterior sidewall (203) of said sealable body (2), 
wherein, in a first configuration, when said attachment (2) is installed about said food processor base (1), said vacuum passage (9) is fluidly connected to said vacuum system (1); 
and wherein, in a second, inverted configuration, said attachment is configured for use as a personal blending container (as the attachment is capable of being used as such).
Regarding claim 23, Liu discloses said vacuum system (8) is arranged adjacent a first side of said food processing base, and said vacuum passage (9) is aligned with said first side of said food processing base when installed to said food processing base (see figure 1).
Regarding claim 36, Liu discloses a vacuum passage is at least partially defined by a rigid tube (9).
Regarding claim 37, Liu discloses a vacuum chamber (7) connected to a vacuum passage (9) and said chamber opening (201).
Regarding claim 40, Liu discloses a vacuum sealing assembly (14) arranged within said chamber opening (201).
Regarding claim 41, Liu discloses a release mechanism (18) associated with said processing chamber (202), wherein said release mechanism is movable to fluidly couple said processing chamber to an ambient atmosphere external to said sealable body.
Regarding claim 42, Liu discloses a sealable body (2) has a first orientation when separated from said food processing base (see figure 6) and a second orientation when connected to said food processing base (see figure 2).
Regarding claim 79, Liu discloses a lid (6) configured to selectively couple to a first open end of said sealable body to seal said chamber of the attachment.
Regarding claim 80, Liu discloses said lid (6) has at least one vacuum chamber (7) formed therein.
Regarding claim 81, Liu discloses said vacuum passage (7) extends into or directly couples to said at least one vacuum chamber (9).
Regarding claim 82, Liu discloses the vacuum sealing assembly (14) is formed in a wall (see figure 3) that separates the processing chamber (202) from the vacuum chamber (7).
Regarding claim 83, Liu discloses the vacuum sealing assembly (14) is formed in a wall (see figure 3) that separates the processing chamber (202) from the vacuum chamber (7).
Regarding claim 84, Liu discloses the release mechanism (18) is located remotely from the vacuum sealing assembly (14).


Response to Arguments
Applicant's arguments filed 09 March 2022 have been fully considered but they are not persuasive. Applicant argues that Liu does not disclose the two configurations.  However, as discussed in applicant’s disclosure, the first configuration is merely having the attachment separated from the food processor base.  As such, when the body (2) of Liu is removed from the base, it can be in an upside down configuration (especially if the body has been cleaned) awaiting attachment to the food processor base, see for instance figure 5.  As seen in figures 1, 2 and 7 the attachment can be inverted from that first configuration to be attached to the food processor base to be used as a personal blending container.  As such, Liu continues to read on the claimed limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
05/19/2022